Title: General Orders, 17 August 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Sunday August 17th 1783.
                        
                        The Commander in Chief having been requested by Congress to give his attendence at Prince Town, proposes to
                            set out for that place Tomorrow—but expects to have the pleasure of seeing the Army again before he retires to private
                            life—During his absence Major General Knox will retain the Command of the Troops, and all Reports are to be made to him
                            Accordingly.
                    